JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-14-00178-CR

                      STEVE JEFFER CARRINGTON, Appellant

                                         V.

                           THE STATE OF TEXAS, Appellee

                Appeal from the 400th District Court of Fort Bend County.
                             (Tr. Ct. No. 06-DCR-044878).

      The cause heard today by the Court is an appeal from the judgment signed by the
court below on February 1, 2008. After inspecting the record of the court below, it is the
opinion of this Court that it has no jurisdiction over the appeal.          It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed.

             The Court orders that this decision be certified below for observance.

      Judgment rendered February 24, 2015.

      Per curiam opinion delivered by panel consisting of Justices Jennings, Higley, and
      Huddle.